Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
Filed: October 7, 2021

HK OK OK OK OK KK Kk Kk kK Kk kk ok Kk OK OK KOK OK OK OK

RUTH B. THOMPSON, as Personal * No. 20-003 V
Representative of the ESTATE OF *
RICHARD D. THOMPSON, **
*
Petitioner, * Special Master Sanders
V. *
* Stipulation for Award; Influenza
SECRETARY OF HEALTH * (“Flu”) Vaccine; Chronic Inflammatory
AND HUMAN SERVICES, * Demyelinating Polyneuropathy
** (“CIDP”)
Respondent. **
KKK KK KK KK KK KK KK KK KK KK KK OK OK

Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for Petitioner.
James V. Lopez, United States Department of Justice, Washington, DC, for Respondent.

DECISION!

On January 2, 2020, Ruth B. Thompson (‘Petitioner’) filed a petition for compensation on
behalf of her deceased husband, Richard D. Thompson, pursuant to the National Vaccine Injury
Compensation Program.” 42 U.S.C. §§ 300aa-10 to -34 (2012); Pet. at 1, ECF No. 1. Petitioner
alleged that the influenza (“flu”) vaccine Mr. Thompson received on January 5, 2017, caused him
to suffer from chronic inflammatory demyelinating polyneuropathy (“CIDP”). /d.; see also Stip.
at 1, ECF No. 28. Petitioner further alleged that Mr. Thompson experienced the residual effects of
his injury for more than six months. Pet. at 2.

On October 5, 2021, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Stip. at 2. Respondent notes that “Mr. Thompson
passed away on February 2, 2019. Petitioner does not allege that Mr. Thompson’s death was the
sequela of his alleged vaccine-related injury.” /d. at 1. Respondent “denies that the flu vaccine
caused Mr. Thompson’s alleged CIDP, any other injury, or his death.” /d. at 2. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. I find the stipulation

 

' This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).

* National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
reasonable and adopt it as the decision of the Court in awarding damages, on the terms set forth
therein.

The parties stipulate that Petitioner shall receive the following compensation:

A lump sum of $90,000.00 in the form of a check payable to [Petitioner
as personal representative of the estate of Richard D. Thompson. This
amount represents compensation for all damages that would be
available under 42 U.S.C. § 300aa-15(a)[.]

Id.

I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. *

IT IS SO ORDERED.

s/Herbrina D. Sanders
Herbrina D. Sanders
Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 

 

OFFICE OF SPECIAL MASTERS
)
RUTH B. THOMPSON, as Personal )
Representative of the ESTATE OF )
RICHARD D. THOMPSON, )
)
Petitioner, )
) No. 20-3V
Vv. ) Special Master Sanders

) ECF
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)

STIPULATION

The parties hereby stipulate to the following matters:

1. Ruth B. Thompson (“petitioner”), as personal representative of the estate of
Richard D. Thompson (“Mr. Thompson”), deceased, filed a petition for vaccine compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to 34 (the
“Vaccine Program”). The petition seeks compensation for injuries allegedly related to Mr.
Thompson’s receipt of an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine

Injury Table (the “Table”), 42 C.F.R. § 100.3(a).

2. Mr. Thompson received the flu vaccine on January 5, 2017.
3. The vaccine was administered within the United States.
4. Petitioner alleges that as a result of receiving the flu vaccine, Mr. Thompson

suffered Chronic Inflammatory Demyelinating Polyneuropathy (“CIDP”). Mr. Thompson
passed away on February 2, 2019. Petitioner does not allege that Mr. Thompson’s death was the

sequela of his alleged vaccine-related injury.
5. Petitioner represents that there has been no prior award or settlement of a civil
action for damages on behalf of Mr. Thompson as a result of his alleged condition or his death.

6. Respondent denies that the flu vaccine caused Mr. Thompson’s alleged CIDP, any
other injury, or his death.

7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $90,000.00 in the form of a check payable to petitioner as personal

representative of the estate of Richard D. Thompson. This amount represents

compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. _ Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

Page 2 of 5
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. §
1396 et seq.)), or by entities that provide health services on a pre-paid basis.

11. | Payments made pursuant to paragraph 8 of this Stipulation, and any amount
awarded pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i),
subject to the availability of sufficient statutory funds.

12. _ Petitioner represents that she presently is, or within 90 days of the date of
judgment will become, duly authorized to serve as personal representative of the estate of
Richard D, Thompson under the laws of the state of Alabama. No payments pursuant to this
Stipulation shall be made until petitioner provides the Secretary with documentation establishing
her appointment as personal representative of the estate of Richard D. Thompson. If petitioner is
not authorized by a court of competent jurisdiction to serve as personal representative of the
estate of Richard D. Thompson at the time a payment pursuant to this Stipulation is to be made,
any such payment shall be paid to the party or parties appointed by a court of competent
jurisdiction to serve as personal representative of the estate of Richard D. Thompson upon
submission of written documentation of such appointment to the Secretary.

13. In return for the payments described in paragraph 8, and any amount awarded
pursuant to paragraph 9, petitioner, in her individual capacity, and as the personal representative
of the estate of Richard D. Thompson, on her own behalf, and on behalf of the estate and Mr.
Thompson’s heirs, executors, administrators, successors or assigns, does forever irrevocably and
unconditionally release, acquit and discharge the United States and the Secretary of Health and
Human Services from any and all actions or causes of action (including agreements, judgments,
claims, damages, loss of services, expenses and all demands of whatever kind or nature) that

have been brought, could have been brought, or could be timely brought in the Court of Federal

Page 3 of 5
Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300 aa-10 et
seq., on account of, or in any way growing out of, any and all known or unknown, suspected or
unsuspected personal injuries to or death of Mr. Thompson resulting from, or alleged to have
resulted from, the flu vaccine administered on January 5, 2017, as alleged in a Petition filed on
January 2, 2020, in the United States Court of Federal Claims as petition No. 20-3V.

14. _—_ If the special master fails to issue a decision in complete conformity with the
terms of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this Stipulation, then
the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either party.

15. This Stipulation expresses a full and complete negotiated settlement of liability
and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of
the parties hereto to make any payment or do any act or thing other than is herein expressly
stated and clearly agreed to. The parties further agree and understand that the award described in
this Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the items of compensation sought, is not
grounds to modify or revise this agreement.

16. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused Mr. Thompson’s alleged
CIDP, any other injury, or his death.

17. All rights and obligations of petitioner in her capacity as personal representative
of the estate of Richard D. Thompson shall apply equally to petitioner’s heirs, executors,

administrators, successors, and/or assigns.

Page 4 of 5
 

END OF STIPULATION

Respectfully submitted,

PETITIONER:

  

   

RUTH B. THOMPSON, as pers§nal
Representative of the ESTATE
OF RICHARD D. THOMPSON

ATTORNEY OF RECORD FOR
PETITIONER:

brn Ke

LEAH V. DURANT, ESQ

LAW OFFICES OF ey V. DURANT, PLLC
1717 K Street NW, Suite 900

Washington, DC 20006

Telephone: 202-775-9200

Fax: 202-652-1178

Idurant@durantlle.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

Dale Wheahler, DWV Sc, APLV, fr

TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs

Healthcare Systems Bureau

Health Resources and Services
Administration

U.S. Department of Health
and Human Services

5600 Fishers Lane, 08N146B

Rockville, MD 20857

Dated: lo ¢ / 22)

 

  

AUTHORIZED REPRSENTATIVE
OF THE ATTORNEY GENERAL;

AM dskbra ecw Ww
HEATHER L. PEARLMAN

Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station

Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

JAMES V. LOPEZ

Trial Attorney

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
Tel: (202) 616-3655
james.lopez@usdoj.gov

Page 5 of 5